 


109 HR 722 IH: Securing Transportation Energy Efficiency for Tomorrow Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 722 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Oberstar (for himself, Mr. Cummings, Mr. Nadler, Mr. Michaud, Mr. Larsen of Washington, Mr. Matheson, Mr. Capuano, Mr. Chandler, Ms. Corrine Brown of Florida, Mr. Holden, Ms. Millender-McDonald, Mr. Taylor of Mississippi, Mr. Blumenauer, Ms. Schwartz of Pennsylvania, Mr. Honda, Ms. Berkley, Mr. Weiner, Ms. Norton, Mr. Higgins, Mr. Costello, Mr. Rahall, Mr. Baird, Mr. DeFazio, Mr. Salazar, Ms. Carson, Mr. Boswell, and Mr. Carnahan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Science, Ways and Means, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize programs and activities to improve energy use related to transportation and infrastructure facilities. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Securing Transportation Energy Efficiency for Tomorrow Act of 2005. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Public buildings and economic development 
Sec. 101. Use of photovoltaic energy in public buildings 
Sec. 102. Capitol Complex 
Title II—Surface transportation 
Sec. 201. Highway fuel conservation program 
Sec. 202. Fuel cell bus technology development and demonstration projects 
Sec. 203. Conserve By Bicycling program 
Sec. 204. Energy impacts of Federal-aid highway and transit projects 
Sec. 205. Railroad efficiency 
Title III—Aviation 
Sec. 301. Clean airport bus pilot program 
Sec. 302. Clean aircraft engines 
Title IV—Water resources 
Sec. 401. Marine efficiency 
Sec. 402. Improving hydropower capabilities 
Sec. 403. Encouragement of State prohibitions on off-shore drilling in the Great Lakes 
Title V—Tax provisions 
Sec. 501. Extension of transportation fringe benefit to commuters who bicycle, carpool, or use car-sharing   
2.FindingsCongress finds the following: 
(1)As the Nation’s largest energy consumer, the Federal Government is in a unique position to promote energy conservation and efficiency, particularly in the transportation sector and in the operation of Federal buildings. 
(2)Each year for the past decade, energy use in the transportation sector has increased by a rate of 1.6 percent. 
(3)In 2002, the transportation sector consumed a greater share of the Nation’s petroleum (67 percent) than it did in 1973 (50 percent). 
(4)The transportation sector is responsible for 27 percent of all greenhouse gases emitted in the United States, with transportation-related emissions of carbon dioxide increasing by 21 percent between 1992 and 2002. 
(5)Transportation remains a primary source of emissions for 3 of the 6 air pollutants regulated under the Clean Air Act: carbon monoxide, nitrogen oxides, and volatile organic compounds. 
(6)As the Federal Government’s largest landlord, the General Services Administration should lead in the promotion and utilization of alternative and efficient energy sources. 
IPublic buildings and economic development 
101.Use of photovoltaic energy in public buildings 
(a)In generalSubchapter VI of chapter 31 of title 40, United States Code, is amended by adding at the end the following: 
 
3177.Use of photovoltaic energy in public buildings 
(a)Photovoltaic energy commercialization program 
(1)In generalThe Administrator of General Services may establish a photovoltaic energy commercialization program for the procurement and installation of photovoltaic solar electric systems for electric production in new and existing public buildings. 
(2)PurposesThe purposes of the program shall be to accomplish the following: 
(A)To accelerate the growth of a commercially viable photovoltaic industry to make this energy system available to the general public as an option which can reduce the national consumption of fossil fuel. 
(B)To reduce the fossil fuel consumption and costs of the Federal Government. 
(C)To attain the goal of installing solar energy systems in 20,000 Federal buildings by 2010, as contained in the Federal Government’s Million Solar Roof Initiative of 1997. 
(D)To stimulate the general use within the Federal Government of life-cycle costing and innovative procurement methods. 
(E)To develop program performance data to support policy decisions on future incentive programs with respect to energy. 
(3)Acquisition of photovoltaic solar electric systems 
(A)In generalThe program shall provide for the acquisition of photovoltaic solar electric systems and associated storage capability for use in public buildings. 
(B)Acquisition levelsThe acquisition of photovoltaic electric systems shall be at a level substantial enough to allow use of low-cost production techniques with at least 150 megawatts (peak) cumulative acquired during the 5 years of the program. 
(4)AdministrationThe Administrator shall administer the program and shall— 
(A)prescribe such rules and regulations as may be appropriate to monitor and assess the performance and operation of photovoltaic solar electric systems installed pursuant to this subsection; 
(B)develop innovative procurement strategies for the acquisition of such systems; and 
(C)transmit to the Committee on Transportation and Infrastructure of the House of Representatives and to the Committee on Environment and Public Works of the Senate an annual report on the results of the program. 
(b)Photovoltaic systems evaluation program 
(1)In generalNot later than 60 days after the date of enactment of this section, the Administrator, in consultation with the Secretary of Energy, shall establish a photovoltaic solar energy systems evaluation program to evaluate such photovoltaic solar energy systems as are required in public buildings. 
(2)Program requirementIn evaluating photovoltaic solar energy systems under the program, the Administrator shall ensure that such systems reflect the most advanced technology. 
(c)Authorization of appropriations 
(1)Photovoltaic energy commercialization programThere is authorized to be appropriated to carry out subsection (a) $50,000,000 for each of fiscal years 2006 through 2010. Such sums shall remain available until expended. 
(2)Photovoltaic systems evaluation programThere is authorized to be appropriated to carry out subsection (b) $10,000,000 for each of fiscal years 2006 through 2010. Such sums shall remain available until expended. 
(3)Installation of photovoltaic systemThere is authorized to be appropriated to the General Services Administration to install a photovoltaic system, as set forth in the Sun Wall Design Project, for the headquarters building of the Department of Energy located at 1000 Independence Avenue, Southwest, Washington, D.C., commonly known as the Forrestal Building, $14,000,000 for fiscal year 2006. Such sums shall remain available until expended.. 
(b)Conforming amendmentThe analysis for such chapter is amended by inserting after the item relating to section 3176 the following: 
 
 
3177. Use of photovoltaic energy in public buildings. 
102.Capitol Complex 
(a)Study on energy infrastructureThe Architect of the Capitol, building on the Master Plan Study completed in July 2000, shall conduct a study to evaluate the energy infrastructure of the Capitol Complex to determine how the energy infrastructure could be augmented to become more energy efficient, using photovoltaic solar energy systems, district-heating, and other unconventional and renewable energy resources, in a way that would enable the Complex to have reliable utility service in the event of power fluctuations, shortages, or outages. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Architect of the Capitol shall transmit to Congress a report containing the results of the study conducted under subsection (a). 
(c)AuthorizationThere are authorized to be appropriated to the Architect of the Capitol such sums as may be necessary to carry out this section. Such sums shall remain available until expended.  
IISurface transportation 
201.Highway fuel conservation program 
(a)In generalSubchapter I of chapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
165.Energy conservation program 
(a)Establishment of programThe Secretary shall establish and carry out a program to provide grants to States and local governments for fuel conservation projects. 
(b)Eligible projectsProjects carried out under the program shall be designed to make operational improvements to reduce fuel consumption on Federal-aid highways and other roads. Such projects may include— 
(1)data collection and analysis for improving traffic signal timing; 
(2)implementation of improved and coordinated traffic signal timing (including capital costs of new systems, or system upgrades); 
(3)planning and implementation of freeway management systems; and 
(4)operational improvements with high reductions in energy consumption. 
(c)ApplicationsTo be eligible to receive a grant under this section, a State or local government shall submit to the Secretary an application at such time, in such form, and in accordance with such requirements as the Secretary shall establish by regulation. 
(d)Federal shareThe Federal share of the cost of a project carried out using amounts from a grant under this section shall be 50 percent. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal years 2006 through 2010. Such sums shall remain available until expended.. 
(b)Conforming amendmentThe analysis for such chapter is amended by inserting after the item relating to section 164 the following: 
 
 
165. Energy conservation program. 
202.Fuel cell bus technology development and demonstration projectsSection 5308 of title 49, United States Code, is amended by adding at the end the following: 
 
(g)Fuel cell bus technology development and demonstration projects 
(1)Authority to make grantsThe Secretary may make grants under this subsection to not more than 10 designated recipients for projects for the research, development, and demonstration of fuel cell bus technology. 
(2)ApplicationsNot later than January 1 of each year, any designated recipient seeking to apply for a grant under this subsection shall submit an application to the Secretary, in such form and in accordance with such requirements as the Secretary shall establish by regulation. 
(3)PreferenceIn selecting grant recipients under this subsection, the Secretary shall give preference to those applicants who have an existing investment in fuel cell buses and hydrogen fuel cell infrastructure. 
(4)Nonapplicability of requirementsExcept as specifically provided in this subsection, the requirements for grants made under this section shall not apply to grants made under this subsection. 
(5)Federal shareThe amount of a grant made to a designated recipient under this subsection for a project shall not exceed 80 percent of the total cost of the project. 
(6)Availability of fundsAny amount made available under this subsection— 
(A)shall remain available to a project for 1 year after the fiscal year for which the amount is made available; and 
(B)that remains unobligated at the end of the period described in subparagraph (A), shall be added to the amount made available under this subsection in the following fiscal year. 
(7)Designated recipient definedThe term designated recipient has the same meaning as in subsection (a). 
(8)Funding 
(A)From the trust fundThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out this subsection— 
(i)$20,000,000 for fiscal year 2006; 
(ii)$30,000,000 for fiscal year 2007; 
(iii)$40,000,000 for fiscal year 2008; 
(iv)$50,000,000 for fiscal year 2009; and 
(v)$60,000,000 for fiscal year 2010. 
(B)From the general fundIn addition to amounts made available under subparagraph (A), there is authorized to be appropriated to carry out this subsection— 
(i)$10,000,000 for fiscal year 2006; 
(ii)$15,000,000 for fiscal year 2007; 
(iii)$20,000,000 for fiscal year 2008; 
(iv)$25,000,000 for fiscal year 2009; and 
(v)$30,000,000 for fiscal year 2010. 
(C)Contract authority 
(i)Grants financed from the highway trust fundA grant approved by the Secretary that is financed with amounts made available under subparagraph (A) is a contractual obligation of the United States Government to pay the Government’s share of the cost of the project. 
(ii)Grants financed from general fundsA grant approved by the Secretary that is financed with amounts made available under subparagraph (B) is a contractual obligation of the Government to pay the Government’s share of the cost of the project only to the extent that amounts are provided in advance in an appropriations Act.. 
203.Conserve By Bicycling program 
(a)EstablishmentThe Secretary of Transportation shall establish a Conserve By Bicycling pilot program that shall provide for up to 10 geographically dispersed projects to encourage the use of bicycles in place of motor vehicles. 
(b)ProjectsProjects carried out under this section shall— 
(1)use education and marketing to convert motor vehicle trips to bike trips; 
(2)establish infrastructure facilities necessary to support the conversion to bike trips; 
(3)document project results and energy savings; and 
(4)facilitate partnerships among entities in the fields of transportation, law enforcement, education, public health, environment, or energy. 
(c)Federal shareThe Federal share of the cost of a project carried out under this section shall not exceed 80 percent. 
(d)ReportNot later than 2 years after implementation of the projects under this section, the Secretary shall transmit to Congress a report on the results of the pilot program. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000. Such sums shall remain available until expended. 
204.Energy impacts of Federal-aid highway and transit projectsSection 109 of title 23, United States Code, is amended by adding at the end the following: 
 
(r)Consideration of energy impactsEnvironmental impact statements prepared for Federal-aid highway and transit projects shall consider energy impacts as an environmental consequence of the project. Energy impacts shall be quantified and comparisons made between alternatives. The cost of annual energy consumption shall be determined for each alternative considered in the environmental impact statement.. 
205.Railroad efficiency 
(a)EstablishmentThe Secretary of Transportation, in conjunction with the Administrator of the Environmental Protection Agency, shall establish a public-private research partnership involving the Federal Government, railroad carriers, locomotive manufacturers and equipment suppliers, and the research and test center dedicated to the advancement of railroad technology, efficiency, and safety that is owned by the Federal Railroad Administration and operated in the private sector. The goal of the initiative shall include developing and demonstrating locomotive technologies that increase fuel economy, reduce emissions, and lower costs. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $35,000,000 for each of fiscal years 2006 through 2008. Such sums shall remain available until expended. 
IIIAviation 
301.Clean airport bus pilot program 
(a)In generalSubchapter I of chapter 471 of title 49, United States Code, is amended by adding at the end the following: 
 
47138.Clean airport bus pilot program 
(a)EstablishmentThe Secretary of Transportation shall establish a pilot program for awarding grants on a competitive basis to eligible entities for facilitating the use of alternative fuel and ultra-low sulfur diesel buses at public airports through airport bus replacement and fleet expansion programs under this section. 
(b)RequirementsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish in the Federal Register requirements for implementation of the program under this section, including eligibility for assistance, management, transfer, and ultimate disposition of buses, and certification requirements to ensure compliance with this section. 
(c)SolicitationNot later than 9 months after the date of enactment of this Act, the Secretary shall solicit proposals for grants under this section. 
(d)Eligible recipientsA grant shall be awarded under this section only to a public agency responsible for bus service at a public airport. 
(e)Types of grants 
(1)In generalGrants under this section may be for the purposes described in paragraph (2), paragraph (3), or both. 
(2)Replacement bus grantsA grant under this section may be used for the acquisition of replacement buses. 
(3)Fleet expansion bus grantsA grant under this section may be used for the acquisition of not more than 10 buses to expand a fleet of airport buses at any single airport. 
(f)Priority of grant applicationsIn awarding bus replacement grants described in subsection (e)(2), the Secretary shall give priority to awarding grants to applicants emphasizing the replacement of buses to be used at a public airport located in a nonattainment area, as defined in section 171 of the Clean Air Act (42 U.S.C. 7501). 
(g)Conditions of grantA grant provided under this section shall include the following conditions: 
(1)All buses acquired with funds provided under the grant shall be operated as part of the airport bus fleet for which the grant was made for a minimum of 5 years. 
(2)Funds provided under the grant may only be used— 
(A)to acquire new or replacement alternative fuel and ultra-low sulfur diesel fuel buses, including State taxes and contract fees; and 
(B)to construct infrastructure facilities to enable the delivery of fuel and services necessary for alternative fuel and ultra-low sulfur diesel fuel buses. 
(h)Federal shareThe Federal share of the cost of a bus acquired or other project or activity funded using amounts made available to carry out this section shall be 80 percent. 
(i)Deployment and distributionThe Secretary shall seek to the maximum extent practicable to ensure a broad geographic distribution of grant awards, with a goal of no State receiving more than 10 percent of the grant funding made available under this section for a fiscal year. 
(j)DefinitionsIn this section, the following definitions apply: 
(1)Airport busThe term airport bus means a bus operated by a public agency to provide transportation between the facilities of a public airport. 
(2)Alternative fuel busThe term alternative fuel bus means a bus powered substantially by electricity (including electricity supplied by a fuel cell), or by liquefied natural gas, compressed natural gas, liquefied petroleum gas, hydrogen, propane, or methanol or ethanol at no less than 85 percent by volume. 
(3)Public airportThe term public airport has the meaning such term has under section 47102 of title 49, United States Code. 
(4)Ultra-low sulfur diesel busThe term ultra-low sulfur diesel bus means a bus powered by diesel fuel which contains sulfur at not more than 15 parts per million. 
(k)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation for carrying out this section— 
(1)$20,000,000 for fiscal year 2006; 
(2)$30,000,000 for fiscal year 2007; 
(3)$40,000,000 for fiscal year 2008; 
(4)$50,000,000 for fiscal year 2009; and 
(5)$60,000,000 for fiscal year 2010.Such sums shall remain available until expended.. 
(b)Conforming amendmentThe analysis for chapter 471 of title 49, is amended by inserting after the item relating to section 47137 the following: 
 
 
47138. Clean airport bus pilot program. 
302.Clean aircraft engines 
(a)Public-private research partnershipThe Administrator of the Federal Aviation Administration shall establish a public-private research partnership involving the Federal Aviation Administration, the National Aeronautics and Space Administration, research universities, and representatives of the aero-propulsion industry. 
(b)DutiesThe partnership shall— 
(1)develop a clean ground demonstrator engine utilizing technologies developed by the Ultra Efficient Engine Technology (UEET) and Quiet Aircraft Technology (QAT) programs of the National Aeronautics and Space Administration; and 
(2)focus on the development and certification of environmentally friendly manufacturing technologies, materials, and overhaul and repair. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal years 2006 through 2010. Such sums shall remain available until expended. 
IVWater resources 
401.Marine efficiency 
(a)EstablishmentThe Secretary of Transportation shall establish a public-private research partnership involving the Federal Government, vessel operators, ports, terminal operators, shipyards, and equipment suppliers to develop and demonstrate technologies that— 
(1)increase fuel economy, reduce emissions, and lower costs of marine transportation; and 
(2)increase the efficiency of intermodal transfers. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal years 2006 through 2010. Such sums shall remain available until expended. 
402.Improving hydropower capabilities 
(a)StudyThe Secretary of the Army shall conduct a study on the potential for reduced fossil fuel consumption through an increase in United States hydropower capabilities. 
(b)ContentsThe study shall include an examination of the potential for improving hydropower capabilities at dams owned or operated by the Corps of Engineers. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to Congress a report containing the results of the study conducted under this section. 
403.Encouragement of State prohibitions on off-shore drilling in the Great Lakes 
(a)FindingsCongress finds the following: 
(1)The water resources of the Great Lakes Basin are precious natural resources of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin. 
(2)The environmental dangers associated with off-shore drilling in the Great Lakes for oil and gas outweigh the potential benefits of such drilling. 
(3)In accordance with the Submerged Lands Act (43 U.S.C. 1301 et seq.), each State that borders any of the Great Lakes has authority over the area between that State’s coastline and the boundary of Canada or another State. 
(4)The States of Illinois, Michigan, New York, Pennsylvania, and Wisconsin each have a statutory prohibition of off-shore drilling in the Great Lakes for oil and gas. 
(5)The States of Indiana, Minnesota, and Ohio do not have such a prohibition.  
(b)Encouragement of State prohibitionsCongress encourages— 
(1)the States of Illinois, Michigan, New York, Pennsylvania, and Wisconsin to continue to prohibit off-shore drilling in the Great Lakes for oil and gas; and 
(2)the States of Indiana, Minnesota, and Ohio to enact a prohibition of such drilling.  
VTax provisions 
501.Extension of transportation fringe benefit to commuters who bicycle, carpool, or use car-sharing 
(a)In generalParagraph (1) of section 132(f) of the Internal Revenue Code of 1986 (relating to general rule for qualified transportation fringe) is amended by adding at the end the following: 
 
(D)Other commuting allowances.. 
(b)Other commuting allowances definedParagraph (5) of section 132(f) of such Code (relating to definitions) is amended by adding at the end the following: 
 
(F)Other commuting allowances 
(i)In generalThe term other commuting allowances means an amount provided to an employee for transportation by bicycling, carpooling, or car-sharing if such transportation is in connection with travel between the employee’s residence and place of employment. 
(ii)BicyclingFor purposes of clause (i), bicycling includes regular bicycle maintenance, and expenses for accessing space, locker, and shower facilities, secured bike storage, and other services directly associated with bicycling. 
(iii)CarpoolingFor purposes of clause (i), the term carpooling means the carrying of more than 1, but not more than 6, passengers by highway vehicle on any public road or highway, either regularly or occasionally, with or without compensation, but not for profit. 
(iv)Car-sharingFor purposes of clause (i), the term car sharing means shared-use vehicle services under which members are provided with access to a fleet of highway vehicles for use on an as-needed basis.. 
(c)Dollar limitation on exclusionParagraph (2) of section 132(f) of such Code is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)$75 per month in the case of the benefits described in subparagraph (D) of paragraph (1).. 
(d)Adjustment for inflationSubparagraph (A) of section 132(f)(6) is amended— 
(1)by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (C), and 
(2)by adding at the end the following: In the case of any taxable year beginning in a calendar year after 2005, clause (ii) shall be applied by substituting calendar year 2004 for calendar year 1998 for purposes of adjusting the dollar amount contained in paragraph (2)(C).   
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
